                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE


Craig Cunningham
                               Plaintiff,
v.                                                  Case No.: 3:16−cv−02468

Steven Pratt, et al.
                               Defendant,

                                ENTRY OF JUDGMENT

        Judgment is hereby entered for purposes of Rule 58(a) and/or Rule 79(a) of the
Federal Rules of Civil Procedure on 12/13/2018 re [86].


                                                                         Clerk of Court
                                                        s/ Jessica Wayman, Deputy Clerk




 Case 3:16-cv-02468 Document 87 Filed 12/13/18 Page 1 of 1 PageID #: 533
